JOHN HIGGINS                                       December 11, 2019



                      United States District Court
                        District of Massachusetts


      Securities and Exchange               )
      Commission,                           )
                    Plaintiff,              )     1:18-cv-11926-PBS
           v.                               )
      Gregory Lemelson and Lemelson         )
      Capital Management, LLC,              )
                    Defendants,             )
           and                              )
      The Amvona Fund, LP,                  )
                    Relief Defendant.       )
      _________________________________




                          Highly Confidential
        30(b)(6) Video Deposition of LIGAND PHARMACEUTICALS
                                 JOHN HIGGINS
                          San Diego, California
                            December 11, 2019


      Reported by:
      Veronica S. Thompson
      CSR 6056, RPR, CRR, CCRR
      KEY Discovery Job 371



Key Discovery                                            617-348-9360
Deposition Services                             WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                    December 11, 2019

                                                          Page 2
                      United States District Court
                      District of Massachusetts


     Securities and Exchange             )
     Commission,                         )
                 Plaintiff,              )    1:18-cv-11926-PBS
          v.                             )
     Gregory Lemelson and Lemelson       )
     Capital Management, LLC,            )
                 Defendants,             )
          and                            )
     The Amvona Fund, LP,                )
                 Relief Defendant.       )
     _________________________________




                         Highly Confidential
       30(b)(6) Video Deposition of Ligand Pharmaceuticals
                              JOHN HIGGINS
     was taken on behalf of Defendants at 600 West Broadway,
     Suite 300, San Diego, California 92101, commencing at
     9:03 AM and ending at 7:03 PM, on Wednesday,
     December 11, 2019, before Veronica S. Thompson,
     CSR 6056.



Key Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                December 11, 2019

                                                      Page 3
                           APPEARANCES

      For Plaintiff:
           U.S. Securities and Exchange Commission
           By: Alfred A. Day, Sr. Trial Counsel
           33 Arch Street
           Boston, Massachusetts 02110
           617-573-4537
           daya@sec.gov

      For Defendants:
           Libby Hoopes
           By: Douglas A. Brooks, Esq.
           399 Boylston Street
           Boston, Massachusetts 02116
           617-338-9300
           dbrooks@libbyhoopes.com

      For Ligand Pharmaceuticals, John Higgins, and Viking
      Therapeutics:

           Cahill Gordon & Reindel LLP
           By: Bradley J. Bondi, Esq.
           By: Sean P. Tonolli, Esq.
           By: William C. McCaughey, Esq.
           1990 K Street, N.W., Suite 950
           Washington, D.C. 20006
           202-862-8900
           bbondi@cahill.com
           stonolli@cahill.com
           wmccaughey@cahill.com
      Also Present:
           Fr. Emmanuel Lemelson
      Videographer:
           Daniel Bermudez, KEY Discovery




Key Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                    December 11, 2019

                                                             Page 4
                                 INDEX



     EXAMINATION                                              PAGE

     By Mr. Brooks                                              9

     Lunch recess                                             147




                               EXHIBITS

     NUMBER                    DESCRIPTION                    PAGE

     Exhibit 138     Slide Deck, Board of Directors            53

                     Meeting, 09/18/13;

                     LGND_0078931-0079032

     Exhibit 139     04/02/14 email from Glenn Dourado to      70

                     Jinzi Wu; LGND_0022935-0022947

     Exhibit 140     01/04/13 email from Matt Foehr to         77

                     Steven Pessagno; LGND_000190-000198

     Exhibit 141     08/02/13 Ligand Update by Cantor          82

                     Fitzgerald; LGND_009625-009633

     Exhibit 142     Email string ending 06/24/14 from         94

                     John Higgins to Debbie Schneider;

                     LGND_0037632-36633

     Exhibit 143     Email chain ending 07/20/14 from John    186

                     Higgins to Matt Foehr and Nishan de

                     Silva; LGND_0000051-0000053



Key Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                   December 11, 2019

                                                          Page 5
     Exhibit 144   Email string ending 10/28/15 from        203

                   Charles Berkman, etc.; LGND_0001322

     Exhibit 145   Email string ending 03/18/16 from        209

                   Matthew Korenberg to Todd Pettingill

                   and Bruce Voss;

                   LCM_SEC0001360-0001361

     Exhibit 146   Ligand Presentation to the SEC,          211

                   09/25/14; LGND_0080678-0080737

     Exhibit 147   Ligand Presentation to the SEC,          259

                   06/08/15; LGND_0080738-0080799

     Exhibit 148   Email string ending 09/02/14 from        301

                   Erika Luib to Matt Foehr;

                   LGND_0041839-0041841

     Exhibit 149   Email string ending 06/20/14 from        330

                   John Higgins to Matthew Perry;

                   LGND_00375666

     Exhibit 150   Email string ending 07/07/14 from        333

                   Matt Foehr to John Higgins;

                   LGND_0039378-0039409




Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                December 11, 2019

                                                          Page 6
          FIRST REFERENCE TO PREVIOUSLY MARKED EXHIBITS

     NUMBER                                      PAGE      LINE

     Exhibit 4                                    85         4

     Exhibit 75                                   97        22

     Exhibit 76                                  108         2

     Exhibit 77                                  122         4

     Exhibit 79                                  125        10

     Exhibit 80                                  129         5

     Exhibit 84                                  148         4

     Exhibit 85                                  149        12

     Exhibit 88                                  161        17

     Exhibit 89                                  160        23

     Exhibit 90                                  161        17

     Exhibit 91                                  162        20

     Exhibit 96                                  165        19

     Exhibit 98                                  173        16

     Exhibit 99                                  179         6

     Exhibit 100                                 183         2

     Exhibit 104                                 194        17

     Exhibit 114                                 200        13

     Exhibit 116                                  12        12

     Exhibit 117                                 324        11

     Exhibit 128                                  64        19

     Exhibit 133                                 132        19



Key Discovery                                    617-348-9360
Deposition Services                     WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                 December 11, 2019

                                                       Page 7
                 QUESTIONS INSTRUCTED NOT TO ANSWER
                           PAGE    LINE
                           217     10
                           271     17
                           282       7
                           320     20




Key Discovery                                      617-348-9360
Deposition Services                       WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                      December 11, 2019

                                                               Page 8
  1      SAN DIEGO, CALIFORNIA, DECEMBER 11, 2019, 9:03 AM

  2              VIDEOGRAPHER:     We are now on the record.

  3   Today's date is December 11, 2019, and the time is

  4   9:04 AM.

  5              This is the video deposition of John Higgins

  6   being taken in the matter of SEC versus Lemelson Capital

  7   Management LLC pending in the United States District

  8   Court, District of Massachusetts.

  9              We are at Aptus Court Reporting, San Diego.

 10   My name is Daniel Bermudez of Aptus Court Reporting

 11   located at 600 West Broadway, Suite 300, in San Diego,

 12   California 92101.

 13              Will counsel please identify yourself and

 14   state whom you represent.

 15              MR. BROOKS:     Yes.   Doug Brooks, law firm Libby

 16   Hoopes, and I represent the defendants in this matter.

 17              MR. DAY:   Al Day for the Securities and

 18   Exchange Commission.

 19              MR. McCAUGHEY:    William McCaughey, Cahill

 20   Gordon & Reindel on behalf of Ligand Pharmaceuticals and

 21   the witness.

 22              MR. TONOLLI:    Sean Tonolli at Cahill Gordon &

 23   Reindel representing John Higgins.

 24              MR. BONDI:    Brad Bondi of Cahill Gordon &



Key Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                      December 11, 2019

                                                             Page 9
  1   Reindel on behalf of Ligand Pharmaceuticals and

  2   Mr. Higgins.

  3              VIDEOGRAPHER:     The court reporter today is

  4   Veronica Thompson, and she may now swear in the witness.

  5                            JOHN HIGGINS,

  6        having been duly sworn, testified as follows:

  7              MR. BROOKS:     Before we get going, let's put

  8   the stipulations on the record that we've been using

  9   throughout this case.

 10              All objections and motions to strike other

 11   than to the form are preserved until trial.

 12              And will -- 30 days to read and sign the

 13   transcript, but we'll waive the notary, and one

 14   objection by the SEC or by deponent's counsel is good

 15   for all.   Is that okay?

 16              MR. DAY:   Yes.

 17              MR. BONDI:    Agree.

 18                            EXAMINATION

 19   BY MR. BROOKS:

 20        Q.    Good morning, Mr. Higgins.      We met briefly off

 21   the record.    My name is Doug Brooks, and I represent the

 22   defendants in this matter.

 23              Have you ever been deposed before today?

 24        A.    Yes.



Key Discovery                                           617-348-9360
Deposition Services                            WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                     December 11, 2019

                                                          Page 99
  1        Q.     And have you spoken with Mr. Foehr about his

  2   deposition?

  3        A.     No.

  4        Q.     In the -- if you turn to the first page of

  5   Exhibit 75, so the first email on the exhibit which

  6   would be the last email in time, it's about a half-page

  7   email from Mr. Voss.    Do you see that?

  8        A.     Yes.

  9        Q.     And he writes, "I've quickly read the report,

 10   and here are my thoughts.     It's TBD what impact, if any,

 11   this report will have on trading and valuation, but the

 12   only reason we would respond publicly would be if there

 13   were a meaningful negative impact and there were errors

 14   we needed to address."    Do you see that?

 15        A.     Yes.

 16        Q.     Did you agree with that statement made by

 17   Mr. Voss?

 18        A.     Well, I agree with the first part.   It's to be

 19   determined what impact it would have.

 20        Q.     Okay.

 21        A.     I do not agree that the only reason we'd

 22   respond is if this or that.

 23        Q.     Okay.   Did Ligand ever publicly respond to any

 24   of Fr. Lemelson's reports or statements about the



Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                    December 11, 2019

                                                        Page 100
  1   company?

  2        A.    We talked -- we talked with investors who

  3   would have questions, calls, or emails.

  4        Q.    Did Ligand ever make any kind of a public

  5   statement?

  6        A.    No.

  7        Q.    Why not?

  8        A.    We're certain of the -- the falseness, the

  9   lies in the reports.    We're certain of that.   We didn't

 10   know who Mr. Lemelson was, and we felt that this is so

 11   off base, without a relationship, this -- this is going

 12   to go away, this -- this will die out.    You know, it's a

 13   rock thrown through our window, but it will go away.    We

 14   felt that it was a hit job, somebody who admitted he was

 15   short, to profit.     And so we were not going to publicly

 16   talk about it or legitimize it.

 17        Q.    You just said that the thought was that it

 18   would go away.   Did it, in fact, go away?

 19        A.    No.

 20        Q.    Why then did Ligand never publicly respond to

 21   Fr. Lemelson's reports or statements?

 22        A.    It was crystal clear after the interviews and

 23   then the successive reports, not only doubling down on

 24   the lies but writing new lies, that this was illegal,



Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                     December 11, 2019

                                                         Page 116
  1   there's near $12,000 versus -- of debt versus one dollar

  2   of value.

  3        Q.     Was it false that the debt-to-tangible equity

  4   was approximately 11,000 to one?

  5        A.     It -- the -- the message he gave is,

  6   "Investors, you gotta get out now.     They can't cover

  7   their debt," that bonds are going to be called.      "They

  8   can't cover their debt.    Look -- and I'll tell you

  9   why -- I've done the math.   There is 11,667 of debt for

 10   a dollar of value.   Get out now."

 11               And it's an analysis.    Investors don't --

 12   don't -- he made up the analysis.      And then he chose

 13   what he included or not.   It was a completely false

 14   premise for how to present the underlying value of the

 15   company.    Didn't give credit to intangibles, to the

 16   value of royalties, to our tax assets.     So it completely

 17   manipulated the story for -- for investors to draw the

 18   conclusion that they should get out now to drive the

 19   stock price down.

 20        Q.     Was Fr. Lemelson's math wrong?

 21        A.     His -- his A-plus-B may have been correct.

 22   The formula he was trying to convince people to follow

 23   was misplaced, and what he chose to include or not

 24   include was misplaced.



Key Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                     December 11, 2019

                                                          Page 212
  1               VIDEOGRAPHER:   This marks the end of media

  2   number three of the deposition of John Higgins.      We're

  3   off the record at 3:24 PM.

  4               (Recess, 3:24 PM - 3:32 PM.)

  5               VIDEOGRAPHER:   We're on the record at 3:32 PM,

  6   and this marks the beginning of media number four of the

  7   deposition of John Higgins.

  8   BY MR. BROOKS:

  9        Q.     Mr. Higgins, do you recognize Exhibit 146?

 10        A.     Yes.

 11        Q.     And, for the record, and for counsel here,

 12   we've discussed this presentation in prior depositions,

 13   but I believe Exhibit 146 was the final version of the

 14   presentation which we just received so we haven't

 15   actually looked at this exact version before.

 16               Were you involved, Mr. Higgins, in drafting

 17   this slide deck?

 18        A.     Yes.

 19        Q.     Who else was involved in drafting it?

 20        A.     Matt Foehr, Charles Berkman, attorneys, Nishan

 21   de Silva.

 22        Q.     When you -- and I don't want to get into any

 23   attorney-client privileges, but when you referenced

 24   "attorneys," were you referring to the law firm of



Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                    December 11, 2019

                                                           Page 213
  1   Latham & Watkins?

  2        A.   They -- they are our corporate attorneys, yes.

  3        Q.   Were they involved in the drafting of this

  4   document, Exhibit 146?

  5        A.   Can I answer that?

  6             MR. BONDI:    You can answer yes or no.

  7             THE WITNESS:    Yes.

  8   BY MR. BROOKS:

  9        Q.   Okay.     And, again, without getting into any

 10   communications, which attorneys at Latham & Watkins were

 11   involved in this?

 12             MR. BONDI:    You can answer.

 13             THE WITNESS:    John was his first name.     I

 14   forget his last name.

 15   BY MR. BROOKS:

 16        Q.   Okay.     Do you know what office -- what office

 17   of Latham they were out of?

 18        A.   I -- our -- our corporate attorneys are based

 19   in San Diego.     Latham has offices all over.     I don't

 20   recall which office John was from, who was assigned.

 21   That's why I don't know his last name.    He was not a

 22   regular Latham attorney.    I don't know what office he

 23   worked from.

 24        Q.   Okay.     So the presentation is dated



Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                    December 11, 2019

                                                         Page 254
  1   place at that SEC meeting in September 2014 in Boston?

  2        A.    No.

  3        Q.    Okay.    As the meeting ended, how did you

  4   understand it was left with the SEC?

  5        A.    We -- we left.    We -- they thanked us for the

  6   presentation -- or we politely left and -- and it was,

  7   as I think I mentioned early, really an opaque process,

  8   kind of a black box, and it's not like a business

  9   transaction.     It's "thank you," and you leave, and okay,

 10   and you get back to running the company.

 11        Q.    At some point Ligand hired the Cahill Gordon

 12   firm in connection with its efforts to have the SEC

 13   bring a case against Fr. Lemelson.    Right?

 14        A.    Correct.

 15        Q.    When did Ligand engage Cahill for that

 16   purpose?

 17        A.    I do not recall.

 18        Q.    Had Ligand ever used Cahill as counsel before?

 19        A.    Not that I recall.

 20        Q.    And, again, I want you to be careful.       I'm

 21   asking questions.     I'm trying -- I don't want any

 22   communications between you and lawyers, but prior to

 23   hiring Cahill, had Ligand ever hired Mr. Bondi in any

 24   capacity before?



Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                      December 11, 2019

                                                          Page 255
  1        A.     Ligand -- members of Ligand's board had, but

  2   Ligand --

  3        Q.     Correct.

  4        A.     -- as a corporation had not.

  5        Q.     Okay.   So I think you just said you don't

  6   remember when exactly Ligand hired --

  7        A.     No.

  8        Q.     -- Cahill?

  9        A.     Sometime between -- I mean, this -- the fall

 10   of '14 and the spring of '15, but I do not know when.

 11        Q.     Whenever it was, prior to hiring Cahill as far

 12   as you know, had Ligand heard back from the SEC as to

 13   its presentation in Boston?

 14        A.     I -- I do not recall.

 15        Q.     Okay.   Whose choice was it to hire Cahill?

 16        A.     The board.

 17        Q.     Okay.

 18        A.     Board of directors.

 19        Q.     Okay.   And to the extent you can answer this

 20   without revealing any attorney-client communications, do

 21   you know why the board decided to hire Cahill?

 22               MR. BONDI:   Object.    Object to the form.   I

 23   think that gets into the attorney-client privilege and

 24   attorney work product as it relates to conversations



Key Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                    December 11, 2019

                                                        Page 278
  1   discussed Fr. Lemelson's second report having been

  2   issued on July 3, 2014?

  3        A.   You mentioned that.

  4        Q.   Are you aware that Ligand's stock went up

  5   between July 3, 2014, up until this period two, as

  6   Ligand calls it?

  7             MR. BONDI:   Object to the form.

  8             THE WITNESS:    I -- I'm not aware of the exact

  9   trading within that window right now.

 10   BY MR. BROOKS:

 11        Q.   Do you have any explanation for why Ligand's

 12   stock went up in the approximate two-week period after

 13   Fr. Lemelson issued his July 3 report?

 14        A.   No, I can't count -- I don't have a --

 15        Q.   Are you aware that two of the four challenged

 16   statements in the SEC's case were contained in the

 17   July 3 report?

 18             MR. BONDI:     Object to the form.

 19             THE WITNESS:    I'm aware of the four

 20   statements, yes.

 21   BY MR. BROOKS:

 22        Q.   Okay.    Are you aware that two of those

 23   statements are contained in Fr. Lemelson's July 3

 24   report?



Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                     December 11, 2019

                                                         Page 279
  1             MR. BONDI:    Object to the form.

  2             THE WITNESS:    Yes.

  3   BY MR. BROOKS:

  4        Q.   Okay.     Turn to slide 40.   You see that there's

  5   an overview titled "Overview"?

  6        A.   Yep.

  7        Q.   And this has to do with Fr. Lemelson's

  8   statements about the success of his fund?

  9        A.   Yes.

 10        Q.   Sitting here today, are you aware that any of

 11   these statements were inaccurate?

 12        A.   I'm not aware.

 13        Q.   Okay.     Go to slide 43.

 14        A.   And to be clear, the success of the short

 15   position -- he was talking about his short position.     I

 16   just -- I've said this before, but --

 17        Q.   Sure.

 18        A.   -- if he made money shorting our stock

 19   illegally and those were included in these, then it

 20   would be illegitimate gains for the presentation, but as

 21   far as the numbers or how he did the math, I don't know.

 22   He was just reporting -- we're just reiterating what he

 23   had reported out.

 24        Q.   Okay.     So if you go to slide 43, Ligand notes



Key Discovery                                          617-348-9360
Deposition Services                           WWW.KEY-DISCOVERY.COM
·1· · · · · · I, the undersigned, a Certified Shorthand

·2· Reporter of the State of California, do hereby certify:

·3· · · · · · That the foregoing proceedings were taken

·4· before me at the time and place herein set forth; that

·5· any witnesses in the foregoing proceedings, prior to

·6· testifying, were duly sworn; that a record of the

·7· proceedings was made by me using machine shorthand,

·8· which was thereafter transcribed by me; that the

·9· foregoing is a true record of the testimony given.

10· · · · · · Further, that if the foregoing pertains to the

11· original transcript of a deposition in a federal case,

12· before completion of the proceedings, review of the

13· transcript [x] was [ ] was not requested.

14· · · · · · I further certify I am neither financially

15· interested in the action nor a relative or employee of

16· any attorney or party to this action.

17· · · · · · In witness whereof, I have this date

18· subscribed my name.

19

20· Dated:· December 27, 2019

21

22

23
· · · · · · · ____________________________
24· · · · · · Veronica S. Thompson
· · · · · · · CSR 6056, RPR, CRR, CCRR
JOHN HIGGINS                                     December 11, 2019

                                                        Page 350
  1            DECLARATION UNDER PENALTY OF PERJURY

  2

  3   Case Name:   SEC v. Lemelson

  4   Date of Deposition:     12/11/19

  5   KEY Discovery Job 371

  6

  7            I, JOHN HIGGINS, hereby certify under penalty

  8   of perjury under the laws of the State of

  9   ________________ that the foregoing is true and correct.

 10            Executed this _____ day of __________________,

 11   20______, at ______________________.

 12

 13

 14                               ____________________________

 15                               JOHN HIGGINS

 16

 17

 18

 19

 20

 21

 22

 23

 24



Key Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                       December 11, 2019

                                                          Page 351
  1                   DEPOSITION ERRATA SHEET
  2   Case Name:   SEC v. Lemelson
      Name of Witness:     JOHN HIGGINS
  3   Date of Deposition:     12/11/19
      KEY Discovery Job 371
  4   Reason Codes:   1.    To clarify record.
                      2.    To conform to facts.
  5                   3.    To correct transcription errors.
  6
  7   Page ______ Line ______ Reason ______
  8   From _______________________ to ________________________
  9   Page ______ Line ______ Reason ______
 10   From _______________________ to ________________________
 11   Page ______ Line ______ Reason ______
 12   From _______________________ to ________________________
 13   Page ______ Line ______ Reason ______
 14   From _______________________ to ________________________
 15   Page ______ Line ______ Reason ______
 16   From _______________________ to ________________________
 17   Page ______ Line ______ Reason ______
 18   From _______________________ to ________________________
 19   Page ______ Line ______ Reason ______
 20   From _______________________ to ________________________
 21   Page ______ Line ______ Reason ______
 22   From _______________________ to ________________________
 23   Page ______ Line ______ Reason ______
 24   From _______________________ to ________________________



Key Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
JOHN HIGGINS                                     December 11, 2019

                                                        Page 352
  1   Page ______ Line ______ Reason ______
  2   From _______________________ to ________________________
  3   Page ______ Line ______ Reason ______
  4   From _______________________ to ________________________
  5   Page ______ Line ______ Reason ______
  6   From _______________________ to ________________________
  7   Page ______ Line ______ Reason ______
  8   From _______________________ to ________________________
  9   Page ______ Line ______ Reason ______
 10   From _______________________ to ________________________
 11   Page ______ Line ______ Reason ______
 12   From _______________________ to ________________________
 13   Page ______ Line ______ Reason ______
 14   From _______________________ to ________________________
 15   Page ______ Line ______ Reason ______
 16   From _______________________ to ________________________
 17   Page ______ Line ______ Reason ______
 18   From _______________________ to ________________________
 19   Page ______ Line ______ Reason ______
 20   From _______________________ to ________________________
 21   ______ Subject to the above changes, I certify that the
               transcript is true and correct.
 22   ______ No changes have been made.    I certify that the
               transcript is true and correct.
 23
      ___________     __________________________________________
 24   Date            John Higgins



Key Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
